 



Exhibit 10.3
AGREEMENT
THIS AGREEMENT, dated as of February 16, 2007 (“Agreement”), is made by and
between TB Wood’s Corporation, having its principal offices at 440 North Fifth
Avenue, Chambersburg, PA (“Company”), and ___ (“Executive”).
          WHEREAS, the Company considers it essential to the best interests of
its shareholders to attract and retain key executive management personnel; and
          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that the possibility of a Change in Control (as defined below) of the
Company exists from time to time and that such possibility, and the uncertainty,
instability and questions that it may raise for and among key executive
management personnel, may result in the premature departure or significant
distraction of such management personnel to the material detriment of the
Company and its shareholders; and
          WHEREAS, the Board has determined that the provision of severance
benefits is the most efficient means to eliminate any such conflict in regards
to the Executive; and
          NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and intending to be legally bound, the Company and
the Executive hereby agree as follows:
1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
     1.1. “Annual Base Salary” shall mean the Executive’s rate of regular annual
base compensation (prior to any reduction under (i) a salary reduction agreement
pursuant to section 401(k) or section 125 of the Code or (ii) any plan or
arrangement deferring any base salary payments), and shall not include (without
limitation), fees, retainers, reimbursements, bonuses, incentive awards, equity
grants, options or similar payments.
     1.2. “Cause” shall mean (i) the Executive, in carrying out his duties under
this Agreement, engages in gross misconduct or gross negligence resulting in
material injury to the Company, (ii) the Executive embezzles any amount of the
Company’s assets, (iii) the Executive is indicted or convicted (including a plea
of guilty or nolo contendere) of a felony, or (iv) the Executive’s continued
failure to follow the lawful instructions of the Company’s Chief Executive
Officer or the Board.
     1.3. “Change in Control” shall have the meaning ascribed to such term in
the TB Wood’s Corporation 2006 Stock-Based Incentive Compensation Plan, or any
successor plan.
     1.4. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.5. “Disability” shall mean the Executive’s inability to render, for a
period of six consecutive months, services hereunder by reason of physical and
mental disability, as determined by the written medical opinion of an
independent medical physician mutually acceptable to the Executive and the
Company.

 



--------------------------------------------------------------------------------



 



     1.6. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.7. “Good Reason” shall mean and shall be deemed to exist if, without the
prior express written consent of the Executive, (i) the Executive suffers a
material demotion in his title or position as it existed on the date of a Change
in Control; (ii) the Executive suffers a material reduction in his duties,
responsibilities, reporting objectives or effective authority associated with
his titles and positions; (iii) the Executive’s Annual Base Salary is decreased
by the Company; (iv) the Company fails to pay the Executive’s compensation or to
provide for the Executive’s benefits when due; (v) the Company fails to obtain
assumption of this Agreement by an acquiror; or (vi) the Executive’s primary
office location is moved to a location more than 30 miles from its location as
of the date of a Change in Control. For purposes of this Agreement, any action
or inaction shall constitute Good Reason only for the 90 day period from the
date on which such action or inaction first occurred.
     1.8. “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of
the Exchange Act , applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
character and proportions as their ownership of stock of the Company.
2. Severance Benefits — Termination Following a Change in Control.
     2.1. Upon the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason (unless such termination is
due to the Executive’s death or Disability) within two years following a Change
in Control, the Company shall pay the Executive the payments described in
Section 2.1.1 (the “Change in Control Severance Benefits”). In addition, the
Executive’s employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive for Good
Reason (a) if the Executive reasonably demonstrates that the Executive’s
employment was terminated without Cause prior to a Change in Control (1) at the
request of a Person who has entered into an agreement with the Company the
consummation of which will constitute a Change in Control (or who has taken
other steps reasonably calculated to effect a Change in Control), or
(2) otherwise in connection with, as a result of or in anticipation of a Change
in Control, or (b) if the Executive terminates his employment for Good Reason
prior to a Change in Control and the Executive reasonably demonstrates that the
circumstance(s) or event(s) which constitute such Good Reason occurred (1) at
the request of a Person (described in clause (a)(1) above) or (2) otherwise in
connection with, as a result of or in anticipation of a Change in Control. The
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder. In the event of Disability or death of the Executive after any
termination without Cause or any termination for Good Reason, payment shall be
made to the Executive, or the Executive’s beneficiaries or legal representative,
as the case may be.

2



--------------------------------------------------------------------------------



 



          2.1.1. A lump sum payment equal to $                    .
Except as provided in the following sentence, payments described in
Section 2.1.1, shall be paid on or before the 30th day following the Executive’s
termination of employment. The payment of any amount described in this Section 2
that is subject to the requirements of Section 409A of the Code shall be made on
the date that is six months and one day after the date of the Executive’s
termination of employment.
3. Termination Procedures. Any termination of the Executive’s employment with
the Company hereunder (other than by reason of death) shall be communicated by
written “Notice of Termination” from one party hereto to the other party hereto
in accordance with Section 6.4 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment with the Company under the provision
so indicated.
4. Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns. The Company shall require
any successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.
5. Restrictive Covenants.
     5.1. Non-Solicitation.
          5.1.1. During the Restriction Period (as defined below), the Executive
shall not, directly or indirectly, for any reason, solicit (or assist or
encourage the solicitation of) any employee of the Company to work for the
Executive or for any entity of which the Executive is an affiliate or induce any
employee to engage in any activity that the Executive is prohibited from
engaging in under this Section 5. For the purposes of this Section 5, the term
“solicit any employee” shall mean the Executive contacting or providing
information to others who may be reasonably expected to contact any employee of
the Company regarding such employee’s interest in seeking employment with the
Executive or any affiliated entity, but shall not include general advertising
for personnel or responding to an unsolicited request for a personal
recommendation for or evaluation of an employee of the Company. As used herein,
“Restriction Period” means the period commencing on the date hereof and ending
on the date which is one year following the date that the Executive’s employment
with the Company terminates for any reason.
     5.2. Non-Compete. During the Restriction Period, the Executive expressly
shall not, directly or indirectly, without the prior written consent of the
Board, own, manage, operate, join, control, franchise, license, receive
compensation or benefits from, or participate in the ownership, management,
operation, or control of, or be employed or be otherwise connected in

3



--------------------------------------------------------------------------------



 



any manner with, any business which at any time during the Restriction Period
directly or indirectly competes with the Company or any of its affiliates in any
country in which the Company does business (a “Competitor”); provided, however,
that the foregoing shall not prohibit the Executive from acquiring, solely as an
investment and through market purchases, securities of any entity which are
registered under Section 12(b) or 12(g) of the Exchange Act and which are
publicly traded, so long as the Executive is not part of any control group of
such entity and such securities, alone or if converted, do not constitute more
than two percent (2%) of the outstanding voting power of that entity; and
provided further that the Executive shall not be deemed to be employed by or
otherwise connected with a Competitor solely because the Executive is employed
by an entity that is an affiliate of a Competitor provided such affiliate does
not engage in any competitive business activity with the Company.
     5.3. Confidentiality. During the Restriction Period, the Executive shall
not divulge, furnish, make accessible to any person, or himself make use of, any
confidential information of the Company obtained by the Executive while employed
by the Company, other than as required in connection with the performance of the
Executive’s duties for the Company.
     5.4. Severability of Covenants. The covenants contained in Sections 5.1,
5.2 and 5.3 above constitute a series of separate covenants. If, in any judicial
or administrative proceeding, a court or administrative body shall hold that any
of the covenants set forth in Sections 5.1, 5.2 and 5.3 above exceed the time,
geographic, or occupational limitation permitted by applicable law, the
Executive and the Company agree that such provisions shall be reformed to the
maximum time, geographic, or occupational limitations permitted by such laws.
The Executive and the Company further agree that the covenants in Sections 5.1,
5.2 and 5.3 above shall each be construed as separate and independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of the covenants of Sections 5.1, 5.2 or 5.3 above.
     5.5. Survival. If any payment is made to the Executive pursuant to this
Agreement, Sections 5.1, 5.2 and 5.3 above shall survive termination of this
Agreement and the Executive shall not be relieved of his obligations under
Sections 5.1, 5.2 and 5.3 in the event of such termination.
6. Miscellaneous.
     6.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without reference to
principles of conflict of laws.
     6.2. Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
     6.3. Mutual Intent. Both parties participated in the drafting of the
Agreement, and the language used in this Agreement is the language chosen by the
Executive and the Company to express their mutual intent. Both the Executive and
the Company agree that in the event that

4



--------------------------------------------------------------------------------



 



any language, section, clause, phrase or word used in the Agreement is
determined to be ambiguous, no presumption shall arise against or in favor of
either party and that no rule of strict construction shall be applied against
either party with respect to such ambiguity.
     6.4. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
To the Executive:
  [Executive]
 
  [Address]
 
   
To the Company:
  Chief Financial Officer
 
  TB Wood’s Corporation
 
  440 North Fifth Avenue
 
  Chambersburg, PA

or to such other address as any party shall have furnished to the others in
writing in accordance herewith.
     6.5. Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local income taxes as in the reasonable
determination of the Company are required to be withheld pursuant to any
applicable law or regulation.
     6.6. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     6.7. Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
     6.8. Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.
     6.9. Entire Agreement. This Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
     6.10. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement for any reason to the
extent necessary to the intended provision of such rights and the intended
performance of such obligations.
     6.11. Waiver of Other Severance Payments. Executive acknowledges that any
and all payments made pursuant to this Agreement are in lieu of, and not in
addition to, any other severance or other post-employment payments to which
Executive is or may be entitled, including by way of illustration and not
limitation, any post-employment payments to which he is or may be entitled under
an employment agreement between Executive and the Company

5



--------------------------------------------------------------------------------



 



(“Severance Payments”). Executive does hereby unconditionally waive and
relinquish, and will not accept, any Severance Payments.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
the Company has caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.

            TB WOOD’S CORPORATION               By:                    
[Executive]   

6